o f f i c e o f c h i e f c o u n se l department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number release date conex-105308-11 uil 36a the honorable olympia j snowe united_states senate washington dc dear senator snowe i am responding to your inquiry dated date on behalf of your constituents who are state employees they wrote about the increase in their federal_income_tax withholding in the increase in your constituents’ withholding amounts may reflect the recent expiration of the making_work_pay_credit under the american_recovery_and_reinvestment_act_of_2009 for tax years and eligible taxpayers could claim the making_work_pay_credit which was equal to the lesser_of percent of a taxpayer’s earned_income or dollar_figure dollar_figure for married couples filing jointly the credit began phasing out for taxpayers with modified adjusted gross incomes over dollar_figure per year for working individuals dollar_figure for married couples filing jointly many employers reduced the federal_income_tax withholding of eligible employees during and to reflect the credit however the making_work_pay_credit expired on date because the credit expired at the end of taxpayers who were eligible for the credit may pay more in federal_income_tax reflected in federal_income_tax withholding during for taxpayers who participate in the social_security system the tax relief unemployment insurance reauthorization and job creation act of reduced the withholding rate for the federal_insurance_contributions_act fica tax from percent to percent of an employee’s wages for however state employees who do not contribute to the social_security system do not benefit from this reduction in fica tax because they do not pay fica tax conex-105308-11 i hope this information is helpful if we can assist you further please contact me or ------ ------------------- at -------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
